STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MACEY       MARCHAND          AND    HERSHAL                                           NO.     2022    CW    0269
COFER,       INDIVIDUALLY             AND       ON

BEHALF       OF    THEIR       MINOR       CHILD,
EVERLEIGH          COFER


VERSUS


TRAVELER' S            INSURANCE                                                             APRIL    26,    2022
COMPANY,          ET    AL.




In    Re:          Eatel        Corp.,           LLC         and        Travelers       Property        Casualty
                   Company           of    America              and     Tyler    Ballard,       applying  for

                   supervisory              writs,               23rd      Judicial          District  Court,
                   Parish       of    Ascension,                No.    128141.




BEFORE:            McCLENDON,             WELCH,          AND    THERIOT,       JJ.


        WRIT           DISMISSED.                    This        writ      application          is     dismissed
pursuant          to    a     motion       to    dismiss              filed by   relators       advising          that
the     parties          have       reached           a     settlement          of    this    matter        and    the
writ    can       be    dismissed.


                                                                PMC

                                                                JEW
                                                                MRT




COURT       OF   APPEAL,        FIRST       CIRCUIT




       CA. 5 "          X

       DEPUTY          CLERK    OF    COURT
                 FOR    THE    COURT